Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification fails to provide support for the limitation “copolymerizes with only…”.  The specification/examples do not support the claim that the aliphatic diisocyanate only copolymerizes with polyethylene glycol, ethoxylated glycerol, and any amines.  There is potential for other types of side reactions, such as isocyanate-functional ureas reacting with polyethylene glycol.  There is no way to tell how or why the aliphatic diisocyanate only reactants with polyethylene glycol, ethoxylated glycerol, and any amines.  
	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 10, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2009/0075030 to Kokko et al.
As to claims 1, 5, and 10, Kokko discloses a polyurethane foam compound comprising copolymerizing polyethylene glycol, ethoxylated glycerol (20 mols of ethylene oxide), and hexamethylene diisocyanate (aliphatic diisocyanate) in the presence water that initiates blowing by reaction with the diisocyanate to generate carbon dioxide and amines that can react (copolymerize) with the diisocyanate to generate polyureas (0056-0058, Example BK-1170-A- BK-1171-E, and BK-1182-B in table 4).
As to claim 2, Kokko discloses polyethylene glycols with molecular weights of 200, 600, 800, 1,000 (Table 4).
As to claim 4, Kokko discloses 4 equivalents of PEG to 2-8.3-12 equivalents of ethoxylated glycerol (BK-1182-B)
As to claims 13-14, Kokko discloses ethoxylated glycerol with 20 moles of ethylene oxide and as taught by applicants specification the formula would be met and the n value would be positive, i.e. 20.
As to claims 15-16, Kokko discloses only a reaction product of HDI, polyethylene glycol, ethoxylated glycerol and water (See BK-1174C, BK-1174-D and other examples in Table 4).  The copolymerization is free of corn syrup and ethylene diamine (ED).

Claim Rejections - 35 USC § 103
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0075030 to Kokko et al. in view of U.S. Patent 6,031,013.
As to claim 3, Kokko discloses a polyurethane foam compound comprising copolymerizing polyethylene glycol, ethoxylated glycerol (20 mols of ethylene oxide), and hexamethylene diisocyanate (aliphatic diisocyanate) in the presence water that initiates blowing by reaction with the diisocyanate to generate carbon dioxide and amines that can react (copolymerize) with the diisocyanate to generate polyureas (0056-0058, Example BK-1170-A- BK-1171-E, and BK-1182-B in table 4). 20 moles of ethylene oxide on glycerol would equate to a molecular weight of approximately 1,000 g/mol.
Scherzer discloses polyurethane foams produced by copolymerizing HDI, polyethylene glycol, and polyethers based on glycerol, wherein the molecular weight of polyols based on glycerol range from 400 to 3,000.
At the time of filing it would have been obvious to a person of ordinary skill in the art to maintain the molecular weight of ethoxylated glycerol used in Kokko within the amounts taught in Scherzer based on the desired properties of the polyurethane foam (3:50-4:14).
As to claim 6, Kokko discloses a polyurethane foam compound comprising copolymerizing polyethylene glycol, ethoxylated glycerol (20 mols of ethylene oxide), and hexamethylene diisocyanate (aliphatic diisocyanate) in the presence water that initiates blowing by reaction with the diisocyanate to generate carbon dioxide and amines that can react (copolymerize) with the diisocyanate to generate polyureas (0056-0058, Example BK-1170-A- BK-1171-E, and BK-1182-B in table 4).
The molar ratio is not expressly disclosed.
Scherzer discloses polyurethane foams produced by copolymerizing HDI, polyethylene glycol, and polyethers based on glycerol. Scherzer discloses molar ratios of isocyanates to isocyanate-reactive components range from 0.85-1.25:1, which overlaps the claimed range.
Accordingly, it would have been obvious to a person of ordinary skill in the art to maintain the NCO:OH ratio of Kokko within the amounts taught by Scherzer based on the desired cellular products (density, pore size, rigidity) and the final end use of the foam (9:24- 37).
Kokko does not expressly disclose the molecular weight of ethoxylated glycerol.
Dexheimer discloses polyurethane foams comprising ethoxylated glycerol that acts as a compatibilizer (Abstract, 0025-0030) that has a molecular weight of at least 130 g/mol, which overlaps the claimed range (0027).
At the time of filing it would have been obvious to use ethoxylated glycerol within the molecular weights claimed to effectively stabilize the resin composition (0027).

Claims 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0075030 to Kokko et al. in view of US. Patent Pub. No. 2004/0153040 to Martineau et al. and U.S. Patent Pub. No. 2008/0107718 to Baron et al.
As to claims 7 and 11, Kokko discloses a polyurethane foam compound comprising copolymerizing polyethylene glycol, ethoxylated glycerol (20 mols of ethylene oxide), and hexamethylene diisocyanate (aliphatic diisocyanate) in the presence water that initiates blowing by reaction with the diisocyanate to generate carbon dioxide and amines that can react (copolymerize) with the diisocyanate to generate polyureas (0056-0058, Example BK-1170-A- BK-1171-E, and BK-1182-B in table 4).
Kokko fails to teach the addition of a paloaxmer.
Martineau discloses polyurethane adhesives suitable for wound dressings that comprise surfactants, such as oxypropylene-oxyethylene block copolymers (poloxamer, Pluranics, Abstract, 0059). Baron discloses polyurethane wound dressings that comprise poloxamers (0063).
At the time of filing it would have been obvious to add the poloxamer taught in Martineau to the compound of Kokko to improve its hydrophilic properties and to enhance the wetting of the substrate (Baron, 0063).
As to claim 9, Kokko discloses cosmetic pads prepared from the polyurethane foam (Abstact). It is unclear from Kokko in the polyurethane foam is suitable as a bandage (0107).
Martineau teaches polyurethane tissue adhesives the comprise water (taken to meet bandage, Abstract).
Accordingly, the position is taken that ii would have been obvious to a person of ordinary skill in the art to use the polyurethane foam of Kokko as part of a bandage as taught in Martineau based on the tenet wherein it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to forma third composition to be used for the very same purpose (tissue adhesive)....The idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).


Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 
Applicant argues that Kokko discloses a prepolymer method that results in a urea isocyanate terminated prepolymer.  This component does not meet the claim limitation aliphatic diisocyanate.  This is not found persuasive because given its reasonable broadest interpretation urea isocyanate terminated prepolymer is derived from aliphatic HDI and would contain aliphatic diisocyanates.  The claim is not limited to monomeric HDI.  Also, HDI is not fully reacted with the polyetherdiamine component, therefore, some monomeric HDI would still be present to copolymerize with the other reactants.  Lastly, Kokko teaches a one-shot reaction, i.e. no prepolymer formation in the examples (0065).

Applicant argues that new claims 15-16 are not anticipated by Kokko.  This is not found persuasive because Kokko discloses only a reaction product of HDI, polyethylene glycol, ethoxylated glycerol and water (See BK-1174C, BK-1174-D and other examples in Table 4).  The copolymerization is free of corn syrup and ethylene diamine (ED).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763